Citation Nr: 0004150	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for a chronic 
disability manifested as fatigue, on a direct basis.

4.  Entitlement to service connection for muscle pain as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for a chronic 
disability manifested as muscle pain, on a direct basis.  

6.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for a chronic 
disability manifested as joint pain, on a direct basis.

8.  Entitlement to service connection for sleep disturbance 
as a chronic disability resulting from an undiagnosed 
illness.

9.  Entitlement to service connection for a chronic 
disability manifested as sleep disturbance, on a direct 
basis.  

10.  Entitlement to service connection for respiratory 
symptoms, to include shortness of breath, as a chronic 
disability resulting from an undiagnosed illness.

11.  Entitlement to service connection for a respiratory 
disability manifested as shortness of breath, on a direct 
basis.

12.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

13.  Entitlement to service connection for headaches as a 
chronic disability, on a direct basis.  

14.  Entitlement to service connection for a cardiovascular 
symptoms, to include high blood pressure, as a chronic 
disability resulting from an undiagnosed illness.  

15.  Entitlement to service connection for a cardiovascular 
disability manifested as high blood pressure, on a direct 
basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to January 
1991.  This appeal arises from a March 1996 rating decision 
of the Pittsburgh, Pennsylvania Regional Office (RO), which 
denied the veteran's claims for service connection for PTSD, 
fatigue, muscle pain, joint pain, sleep disturbance, 
respiratory symptoms including shortness of breath, 
headaches, and cardiovascular symptoms including high blood 
pressure--all due to service in the Persian Gulf.  The Board 
of Veterans' Appeals (Board) construes the issues to be those 
listed on the foregoing pages.

The Board notes that the issues of service connection for 
PTSD, muscle and joint pain as chronic disabilities resulting 
from undiagnosed illnesses, and respiratory symptoms 
including shortness of breath as a chronic disability 
resulting from an undiagnosed illness, will be the subject of 
the remand following the decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD, on a direct basis, is accompanied by supporting 
medical evidence.

2.  The claim for entitlement to service connection for PTSD 
is plausible.

3.  The veteran's claims that he has fatigue, sleep 
disturbance, shortness of breath, headaches, and high blood 
pressure, that are manifestations of chronic disabilities 
incurred in military service, are not accompanied by any 
medical evidence to support those allegations.  

4.  The claims for entitlement to service connection for 
chronic disabilities manifested as muscle and joint pain, 
fatigue and sleep disturbance, a respiratory disability 
manifested as shortness of breath, headaches, and a 
cardiovascular disability manifested as high blood pressure, 
on a direct basis, are not plausible.

5.  The veteran has been diagnosed as having fibromyalgia; 
his allegations that his fatigue, muscle pain, joint pain, 
and sleep disturbance result from undiagnosed illnesses are 
not supported by any medical evidence which would render the 
claims plausible.

6.  The veteran has been diagnosed as having muscle tension 
headaches; his allegation that his headaches result from an 
undiagnosed illness is not supported by any medical evidence 
which would render the claim plausible.

7.  The veteran has been diagnosed as having hypertension; 
his allegation that his cardiovascular symptoms including 
high blood pressure result from an undiagnosed illness is not 
supported by any medical evidence which would render the 
claim plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claims for entitlement to service 
connection for chronic disabilities manifested as muscle and 
joint pain, fatigue and sleep disturbance, a respiratory 
disability manifested as shortness of breath, headaches, and 
a cardiovascular disability manifested as high blood 
pressure, on a direct basis, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claims for entitlement to service 
connection for fatigue, muscle pain, joint pain, sleep 
disturbance, headaches, and cardiovascular symptoms including 
high blood pressure, as chronic disabilities resulting from 
undiagnosed illnesses are not well grounded.  38 U.S.C.A. 
§ 1117 (West Supp. 1999); 38 C.F.R. § 3.317 (1998); 
VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on a March 1986 enlistment 
physical examination the veteran was clinically evaluated as 
normal except for pes planus, laceration scars on his left 
hip and left wrist, and the need for eye glasses.  The 
veteran's chest x-ray was negative, and his blood pressure 
reading was 156/70, sitting.  In September 1987, the veteran 
had pain over his arch after two days of racquetball.  The 
assessment was metatarsalgia (arch sprain).  In August 1988, 
there was a complaint of low back pain.  The assessment was 
sacroiliac sprain.  From October to November 1989, the 
veteran was hospitalized at the mental health clinic for 
alcohol abuse.  At the time of his discharge, his diagnoses 
included alcohol dependence, in remission (Axis I).  In 
January 1990, the veteran's diagnosis from the mental health 
clinic was alcohol dependence.  In May 1990, there was a 
complaint of middle back pain.  The assessment was 
musculoskeletal pain.  In July 1990, the veteran's diagnosis 
from the mental health clinic was unchanged.  On service 
department memoranda dated in November 1990, it was noted 
that a physical examination for separation was not required 
in the veteran's case but that he opted nevertheless to 
undergo a medical examination in conjunction with his 
scheduled separation.  The records do not reflect that the 
veteran ever underwent a physical examination on separation.  

In a statement received in April 1995, the veteran indicated 
that on or about December 1990 he began to experience 
fatigue, muscle and joint pains, headaches, shortness of 
breath, sleep disturbance, high blood pressure, and PTSD.  He 
stated that he was not treated for any of these conditions in 
service because he believed at the time that they were due to 
the heat and conditions in the Persian Gulf.  He indicated 
that upon returning to the United States he was processed out 
within a week without a thorough examination and that he 
continued to have the same symptoms.  He believed that the 
symptoms were due to the difference in weather and climate.  

In August 1995, medical records dated from November 1993 to 
May 1995 were received from Bernie Simons, M.D.  In November 
1993, an electrocardiogram (ECG) was normal.  At that time, 
the veteran's blood pressure reading was 138/100, and he was 
diagnosed with hypertension on a physical examination report.  
A November 1994 physical examination report reveals that the 
veteran was involved in a motor vehicle accident and had back 
pain, neck pain, and headaches.  His blood pressure reading 
was 136/98.  The assessment was tension headaches, cervical 
strain, thoracic strain, and lumbosacral strain.  A 
subsequent November 1994 record shows an assessment of 
cervical, thoracic, and lumbosacral strain; tension 
headaches; and increased blood pressure.  A November 1994 ECG 
was borderline.  A December 1994 chest x-ray revealed a 
normal chest.  A December 1994 record from Fifth Avenue 
Medical Associates reveals that the veteran's blood pressure 
reading was 136/100 and that his lower back remained 
unchanged despite physical therapy.  It was noted that he had 
constant pain in his back including his neck and mid-back.  
The assessment was hypertension, low back pain, thoracic 
pain, lumbosacral strain, and tension headaches.  A January 
1995 record from Fifth Avenue Medical Associates reveals that 
the blood pressure reading was 162/108 and that his back was 
doing really well with minimal pain on occasion.  The 
assessment was hypertension and back pain.  A May 1995 chest 
x-ray completed by Osborne Radiology and Ultrasound 
Diagnostic Services reveals a normal chest study with no 
significant changes since December 1994.  

An August 1995 VA pulmonary function test report reveals a 
normal spirometry.  An August 1995 VA chest x-ray was normal.  

On a September 1995 VA examination, the veteran complained of 
dyspnea on exertion--which he described as becoming "worn 
out" when trying to do something that required more effort--
multi-joint and muscle pains, occasional headaches lasting 
for hours and occurring two to three times a week, inability 
to fall asleep from time to time, and shortness of breath.  
On examination, the veteran's build and state of nutrition 
were within normal limits.  The blood pressure readings were 
150/100 (sitting), 150/95 (recumbent), and 130/105 
(standing).  An examination of the respiratory system was 
essentially normal.  An examination of the musculoskeletal 
system revealed no evidence of soft tissue swelling or 
tenderness with regard to the knees, shoulders, elbows, 
wrists, hips, and ankles.  A neurological examination 
revealed normal superficial reflexes, gait, and deep tendon 
reflexes.  The cranial nerves II through XII and sensation 
appeared to the intact.  The assessment included essential 
hypertension, under treatment, not well controlled; 
arthralgias, multiple joints, without any objective evidence 
of arthropathy; myalgia; history of cephalalgia; and history 
of insomnia.  

At a February 1997 hearing at the RO before a hearing 
officer, the veteran testified that his symptoms began while 
he was in the Persian Gulf and continued after he returned 
home; that he originally attributed his symptoms to the 
adjustment to climate and temperature changes; that his 
symptoms included always being tired and sleepy and feeling 
physically drained; that he had joint pains in his hands, 
wrists, elbows, knees, and one ankle; that he had muscle pain 
in any muscle that he used strenuously; that he had sporadic 
headaches that would last for a day or a week; that he had 
shortness of breath with any physical activity; that he had 
trouble sleeping at night; that he was treated for high blood 
pressure, which he did not have prior to going to the Persian 
Gulf; that he was submitting a letter from his mom, of which 
the envelope was addressed to him was labeled "Desert Shield 
Deployed"; that he was submitting photos of himself and 
others at King Faud International Airport; that he probably 
did not seek medical treatment within a year of his 
separation from service; and that he received hazardous duty 
pay while serving in the Persian Gulf.  At the hearing, 
numerous photos and a letter from the veteran's mother dated 
in October 1990 were received.  The photos depict several men 
dressed in fatigues at an airport with military aircraft.  In 
the letter, the veteran's mother indicated that the veteran 
had to concentrate on now "getting back to the States".  

In an April 1997 statement, the veteran's mother indicated 
that the veteran telephoned her from the Gulf and informed 
her that he felt sick and weak and was losing weight.  She 
stated that the veteran looked as if he had returned from a 
refugee camp, appearing sickly and thin.  He did not have 
much of an appetite and would complain constantly of body 
aches and headaches and feeling shaky and weak.  He also 
complained of shortness of breath and did not sleep well at 
night.  

In a December 1997 statement, the veteran's wife indicated 
that she began dating the veteran in December 1990 and that 
from the start he complained of feeling sick from being in 
Saudi Arabia.  She stated that he complained constantly of 
fatigue, headaches, and not sleeping well.  He had muscle 
aches and a difficult time "catching his breath" when he 
did work.  She stated that his condition has become so bad 
that he could not work or drive a car.  

On a May 1998 VA examination, the veteran complained of 
general fatigue, myalgia, arthralgia, headaches, dyspnea, 
shortness of breath, sleep disturbance, and dizziness.  On 
examination, he was alert and oriented.  The blood pressure 
reading was 150/100 (right), 160/110 (left), and 150/120 
(standing).  The lungs were clear to auscultation 
bilaterally.  There was no spinal tenderness.  On a 
musculoskeletal examination, the veteran demonstrated 
symmetrical strength in the neck muscles, shoulder girdles, 
triceps and biceps, hip flexors and extensors, quadriceps, 
and hamstrings.  A neurological examination revealed that his 
cranial nerves II through XII were grossly intact.  
Coordination testing of the upper and lower extremities was 
within normal limits.  The toes were downgoing, and the deep 
tendon reflexes were symmetrical and brisk.  The diagnoses 
included hypertension.  

A May 1998 VA pulmonary function test report reveals that the 
veteran's tests were normal and that since August 1995 his 
spirometry was essentially unchanged.

On a May 1998 VA examination in neurology, the veteran's 
complaints included difficulty sleeping, headaches, and 
muscle aches and twitches.  It was noted that he had been 
unable to hold a steady job since 1991 when many of his 
symptoms reportedly began, which the veteran attributed to 
exhaustion.  With regard to fatigue, the veteran described 
muscle tiredness and soreness associated with cramps and 
twitches related to exertion.  The twitches were apparently 
localized mostly in the arms and chest.  He had spells of 
shaking associated with these spasms and twitches of the 
chest and arms, which were relieved by rest.  The shaking 
spells and muscle aches reportedly occurred from three to 
four per week up to eight per month.  With regard to 
insomnia, the veteran had difficulty in falling asleep and 
awakened frequently during the night such that he obtained 
only two hours of sleep per day.  With regard to headaches, 
the veteran described more frequent and intense headaches, 
many of which were a dull frontal ache.  He currently 
reported daily headaches which were of the tension type.  The 
neurologic examination was normal.  The diagnoses were 
probably fibromyalgia and mixed muscle/tension migraine 
headache complicated by depression and possibly PTSD; and 
hypertension, noted previously, with elevated blood pressure 
on examination.  

On a June 1998 VA examination, the veteran was evaluated for 
chronic fatigue syndrome and chronic muscle pain.  He 
reported severe fatigue and diffuse muscle pain for about the 
last seven years.  The veteran indicated that he was healthy 
prior to his service in the Persian Gulf.  He complained of 
diffuse muscle pain and arthralgias affecting his low back, 
ankles, knees, elbows, wrists, and at times swelling of the 
right fifth proximal interphalangeal joint of the right hand.  
There was decreased rotation of the left hip and significant 
crepitus of the knees.  The veteran reported that his 
activity level over the last number of years was less than 50 
percent of his pre-illness activity.  The examiner noted 
that, in terms of the veteran's history, the onset of his 
condition appeared to be fairly acute.  The veteran had 
generalized muscle aches and weakness, and after any exercise 
and even minimal exertion he would have fatigue lasting 
greater than 24 hours.  He had a history of headaches lasting 
nearly every day and very poor concentration.  He had 
migratory joint pains without any significant synovitis, and 
his sleep was very poor.  Most of the veteran's daily 
activities were reportedly quite restricted secondary to 
chronic fatigue.  The examiner stated that the veteran met 
six or more of the ten criteria for chronic fatigue syndrome.  
On examination, the veteran was noted to have diffuse 
muscular pain with a number of myofascial tender points in 
the trapezius region and lower lumbar spine region.  There 
was no evidence of significant synovitis over any of the 
joints with the exception of a minimally swollen right fifth 
proximal interphalangeal joint.  The veteran's motor strength 
was essentially 5/5 throughout the muscles of the upper 
extremities and lower extremities.  The examiner stated that 
the veteran's musculoskeletal diagnosis fit with fibromyalgia 
syndrome based on his very poor sleep and the diffuse tender 
points.  

On a September 1998 VA examination in respiratory disorders, 
the veteran reported that he was in good health prior to 
going to the Persian Gulf and that while there the climate 
was very hot and he started to feel ill and "drained".  He 
also did not sleep well and lost his appetite.  His weight 
reportedly fell from 169 pounds to 119 pounds in a four month 
period of time.  He reported that after his return from the 
Persian Gulf he had morning cough productive of thick white 
to yellow secretions.  (At the interview, the veteran 
reported that he had no cough or sputum production.)  His 
fatigue and shortness of breath persisted and progressively 
worsened, thus preventing him from working on a regular 
basis.  He complained of exertional dyspnea and headaches.  
The veteran stated that he had fatigue with minimal exercise 
tolerance which progressed to shortness of breath.  On 
examination, the veteran's oxygen saturation was 95 percent 
on room air, and his oxygen saturation remained 95 percent to 
98 percent after waking at a brisk pace for six minutes in 
the hallway.  The veteran complained of occasional light-
headedness but did not stop walking.  It was noted that he 
had a normal chest x-ray, and pulmonary function testing in 
May 1998 was normal.  The diagnosis was subjective complaints 
of shortness of breath without clear physiological or 
radiological evidence.  


II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Where a 
veteran served 90 days or more during a period of war or 
peacetime after December 31, 1946 and cardiovascular disease 
including hypertension becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

Furthermore, the law provides that a claimant for benefits 
under a law administered by the Secretary of the Department 
of Veteran Affairs shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the veteran maintains that he is entitled to 
service connection for chronic disabilities as a result of 
his service in the Persian Gulf.  In that regard, additional 
applicable criteria provides, in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(f)  For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  The period of the 
"Persian Gulf War" is August 2, 1990, through date to be 
prescribed by Presidential proclamation or law.  38 C.F.R. 
§ 3.2(i).  

38 C.F.R. § 3.317 is the implementing regulation for 
38 U.S.C.A. § 1117 (West Supp. 1999).  It provides in 
relevant part that, except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
"objective indications of chronic disability resulting from 
an illness or combination of illnesses" manifested by one or 
more signs or symptoms, such as signs or symptoms involving 
the skin, headache, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the Southwest Asia theater of operations during the Gulf War, 
or to a compensable degree no later than December 31, 2001, 
and (ii) by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1) (1998).  "Objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2) (1998).  
Disabilities that have existed for at least 6 months and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(3) (1998).

The VA General Counsel addressed the issue of what 
constitutes a well grounded claim under the provisions of 
38 U.S.C.A. § 1117.  The conclusion of the General Counsel is 
cited as follows:  

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

VAOPGCPREC 4-99 (May 3, 1999).  

A.  PTSD

The veteran contends that he has PTSD which is related to his 
military service in the Persian Gulf.  The medical evidence, 
other than that evidence described above, shows that he was 
diagnosed with PTSD on an August 1995 VA examination.  The 
diagnosis was correlated with a particular terrifying event 
alleged in service in the Persian Gulf.  The VA report 
represents competent medical evidence showing a relationship 
between service and a current diagnosis of PTSD.  
Consequently, the veteran has met the initial burden under 
38 U.S.C.A. § 5107(a) as the evidence submitted crosses the 
threshold of mere allegation.  Thus, the instant claim is 
plausible and therefore well grounded.



B.  Fatigue

The veteran's service medical records do not reference 
complaints or clinical findings of fatigue.  However, since 
discharge from active service, there has been medical 
evidence of fatigue.  In order to establish a well grounded 
claim under 38 C.F.R. § 3.317, the "disability" cannot be 
attributable to any known clinical diagnosis by history, 
physical examination, and laboratory tests.  Additionally, 
38 U.S.C.A. § 1117 requires a "chronic disability resulting 
from an undiagnosed illness".  The VA General Counsel 
underscored the requirement for a manifestation of one or 
more signs or symptoms of undiagnosed illness in VAOPGCPREC 
4-99 (May 3, 1999).  The medical evidence indicates that the 
veteran's fatigue was diagnosed as fibromyalgia syndrome on a 
June 1998 VA examination, several years following active 
service.  Thus, since the veteran's fatigue has been 
clinically diagnosed, he does not meet the criteria for a 
well grounded claim and is not entitled to service connection 
for headaches as manifestations of an undiagnosed illness 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (1998). 

The Board now turns to the issue of whether service 
connection for a chronic disability manifested as fatigue, on 
a direct basis, is warranted.  The service medical records do 
not reflect any complaints, clinical findings, or diagnosis 
of a disability manifested as fatigue.  The initial 
complaints of fatigue appear in the veteran's April 1995 
claim for service connection.  He was evaluated by the VA in 
June 1998, to directly address the complaints of fatigue, and 
was diagnosed with fibromyalgia syndrome.  In order to 
establish a well grounded claim, the veteran must show that 
his currently diagnosed fibromyalgia syndrome was incurred in 
service.  He testified in 1997 that he has had fatigue ever 
since he served in the Persian Gulf.  The veteran's mother 
and wife indicated in 1997 that the veteran complained of 
weakness and fatigue from the time of his service in the 
Persian Gulf.  Nevertheless, the veteran has not submitted 
any competent medical evidence showing that his current 
fibromyalgia syndrome is attributable to service.  Therefore, 
what is lacking in establishing a well grounded claim is 
competent medical evidence showing a relationship between 
service and the current diagnosis of fibromyalgia syndrome.  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the evidence submitted does 
not cross the threshold of mere allegation.  Thus, the 
instant service connection claim on a direct basis is not 
well grounded as it lacks plausibility and must therefore be 
denied.

C.  Muscle Pain

In order to establish a well grounded claim under 38 C.F.R. 
§ 3.317, the "disability" cannot be attributable to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests.  Additionally, 38 U.S.C.A. § 1117 
requires a "chronic disability resulting from an undiagnosed 
illness".  The VA General Counsel underscored the 
requirement for a manifestation of one or more signs or 
symptoms of undiagnosed illness in VAOPGCPREC 4-99 (May 3, 
1999).  The medical evidence of record indicates that the 
veteran's muscle pain was diagnosed as myalgia, by a VA 
examiner in 1995, several years following active service.  On 
a May 1998 VA examination, the veteran was diagnosed with 
probable fibromyalgia.  In June 1998, the veteran's 
musculoskeletal diagnosis on VA examination was fibromyalgia 
syndrome.  Thus, since the veteran's muscle pain has been 
clinically diagnosed, he does not meet the criteria for a 
well grounded claim and is not entitled to service connection 
for muscle pain as a chronic disability resulting from an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 (1998). 

The Board now turns to the question of whether service 
connection for a chronic disability manifested as muscle 
pain, on a direct basis, is warranted.  In that regard, the 
veteran testified in 1997 that he has muscle pain whenever he 
used his muscles strenuously and claims that this pain is 
related to his military service in the Persian Gulf.  In a 
statement received in December 1997, the veteran's wife 
indicated that she began dating the veteran in December 1990 
and that since then he has complained of muscle aches.  The 
medical evidence shows that in service in August 1988 the 
veteran complained of low back pain and was diagnosed with 
sacroiliac sprain.  In May 1990, he was diagnosed with 
musculoskeletal pain after he was seen with complaints of 
back pain.  Following service, he was again seen for back 
pain by a private doctor from November 1994 to January 1995 
and diagnosed with back strain.  On VA examinations, the 
veteran was diagnosed with myalgia in September 1995 and with 
fibromyalgia in May and June 1998.  Under the circumstances, 
it is clear that while there is a diagnosis of current 
disability, there is no medical evidence establishing a nexus 
between the currently diagnosed disability and the complaints 
in service.  Absent such evidence, the veteran has not 
submitted a plausible claim.  See Caluza, supra.  Also, while 
the veteran has submitted lay evidence of continuing 
symptoms, this is not sufficient to establish the required 
nexus.  Although, the symptoms may be similar, there is a 
complete absence of medical evidence showing a common 
underlying cause of the symptoms.  While the veteran may be 
competent to testify that he has experienced muscle pain, he 
is not competent to provide a medical conclusion as to the 
cause of such pain.  Hodges v. West, No. 98-1275 (U.S. Vet. 
App. Jan 12, 2000).  Thus, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) as the evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the instant service connection claim, on a direct 
basis, is not plausible and therefore is not well grounded.

D.  Joint Pain

In order to establish a well grounded claim under 38 C.F.R. 
§ 3.317, the "disability" cannot be attributable to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests.  Additionally, 38 U.S.C.A. § 1117 
requires a "chronic disability resulting from an undiagnosed 
illness".  The VA General Counsel underscored the 
requirement for a manifestation of one or more signs or 
symptoms of undiagnosed illness in VAOPGCPREC 4-99 (May 3, 
1999).  The medical evidence of record indicates that the 
veteran's joint pain was diagnosed as multiple joint 
arthralgias without objective evidence of arthropathy, by a 
VA examiner in 1995, several years following active service.  
On a June 1998 VA examination, the veteran's musculoskeletal 
diagnosis was fibromyalgia syndrome.  In view of the clinical 
diagnosis for the veteran's joint pain, he does not meet the 
criteria for a well grounded claim and is not entitled to 
service connection for joint pain as a chronic disability 
resulting from an undiagnosed illness under 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 (1998). 

The Board now turns to the issue of service connection for a 
chronic disability manifested as joint pain, on a direct 
basis, is warranted.  The veteran testified in 1997 that he 
has extensive joint pain, to include his hands, wrists, 
elbows, knees, and one ankle, which began while he was in 
service in the Persian Gulf.  The medical evidence shows that 
in service in September 1987 the veteran complained of left 
ankle pain and was diagnosed with arch sprain and 
metatarsalgia.  In May 1990, he was diagnosed with 
musculoskeletal pain.  After service, the veteran was seen by 
a private doctor for joint pain in his back in 1994 and 1995, 
and he was diagnosed with multiple joint arthralgias on a VA 
examination in September 1995.  On a VA examination in 1998, 
the veteran was diagnosed with fibromyalgia.  As previously 
noted in the discussion concerning muscle pain, there is a 
lack of medical evidence establishing a nexus between 
currently diagnosed joint pain and the joint pain present in 
service.  Accordingly, as per the Hodge case, the veteran has 
not submitted a well grounded claim.

E.  Sleep Disturbance

In order to establish a well grounded claim under 38 C.F.R. 
§ 3.317, the "disability" cannot be attributable to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests.  Additionally, 38 U.S.C.A. § 1117 
requires a "chronic disability resulting from an undiagnosed 
illness".  The VA General Counsel underscored the 
requirement for a manifestation of one or more signs or 
symptoms of undiagnosed illness in VAOPGCPREC 4-99 (May 3, 
1999).  The medical evidence of record indicates that the 
veteran's complaints of sleep disturbance was diagnosed by a 
VA examiner in June 1998 as fibromyalgia syndrome.  The VA 
examiner specifically noted that this diagnosis was based on 
the veteran's very poor sleep.  Thus, in view of the 
veteran's diagnosis for his sleep disturbance, he does not 
meet the criteria for a well grounded claim and is not 
entitled to service connection for sleep disturbance as a 
chronic disability resulting from an undiagnosed illness 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (1998). 

Regarding the issue of whether service connection for a 
chronic disability manifested as sleep disturbance, on a 
direct basis, is warranted, the service medical records do 
not reflect any complaints, clinical findings, or diagnosis 
of a disability manifested as sleep disturbance.  The initial 
complaints of sleep disturbance appear in the veteran's April 
1995 claim for service connection.  His complaints were 
recorded on VA examination in September 1995, and he was 
diagnosed with history of insomnia.  His complaints were 
again noted on VA examination in May 1998, when he was 
diagnosed with probable fibromyalgia.  The veteran's 
complaints were evaluated by the VA in June 1998, when he was 
diagnosed with fibromyalgia syndrome based, in part, on very 
poor sleep.  In order to establish a well grounded claim, the 
veteran must show that his currently diagnosed fibromyalgia 
syndrome was incurred in service.  He testified in 1997 that 
he has had trouble sleeping at night since his service in the 
Persian Gulf.  The veteran's mother and wife indicated in 
1997 that the veteran did not sleep well from the time of his 
service in the Persian Gulf.  Nevertheless, the veteran has 
not submitted any competent medical evidence showing that his 
current fibromyalgia syndrome, based on poor sleep, is 
attributable to service.  Therefore, what is lacking in 
establishing a well grounded claim is competent medical 
evidence showing a relationship between service and the 
current diagnosis of fibromyalgia syndrome.  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) as the evidence submitted does not cross the 
threshold of mere allegation.  Thus, the instant service 
connection claim on a direct basis is not well grounded as it 
lacks plausibility and must therefore be denied.

F.  Respiratory Symptoms to Include Shortness of Breath

With regard to the issue of service connection for a 
respiratory disability manifested as shortness of breath, on 
a direct basis, the veteran's service medical records do not 
reflect any complaints, clinical findings, or diagnosis of a 
disability manifested as shortness of breath.  The initial 
complaints of shortness of breath appear in the veteran's 
April 1995 claim for service connection.  He was evaluated by 
the VA in August 1995, but his pulmonary function test and 
chest x-rays were normal.  His pulmonary function tests were 
normal when conducted again by the VA in May 1998.  In 
September 1998, the veteran was examined by the VA to 
directly address his respiratory complaints, and there was no 
objective medical evidence of any disability.  The VA 
examiner diagnosed the veteran with subjective complaints of 
shortness of breath.  In order to establish a well grounded 
claim, the veteran must show that he currently has a 
diagnosis of a respiratory disability manifested by shortness 
of breath.  The United States Court of Appeals for Veterans 
Claims noted in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
Therefore, what is lacking in establishing a well grounded 
claim in this case is a current diagnosis of a respiratory 
disability.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) as the evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the instant service connection claim on a direct basis 
is not well grounded as it lacks plausibility and must 
therefore be denied.

G.  Headaches

There is no reference to headaches in the veteran's service 
medical records.  However, since discharge from active 
service, there has been medical evidence of headaches.  In 
order to establish a well grounded claim under 38 C.F.R. 
§ 3.317, the "disability" cannot be attributable to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests.  Additionally, 38 U.S.C.A. § 1117 
requires a "chronic disability resulting from an undiagnosed 
illness".  The VA General Counsel underscored the 
requirement for a manifestation of one or more signs or 
symptoms of undiagnosed illness in VAOPGCPREC 4-99 (May 3, 
1999).  The medical evidence of record indicates that the 
veteran was diagnosed with tension headaches by private 
doctors beginning in 1994, three years following his 
separation from active service.  In September 1995, a VA 
examiner diagnosed the veteran with history of cephalalgia.  
On a May 1998 VA examination, the veteran was diagnosed with 
muscle/tension migraine headaches.  Thus, since the veteran's 
headaches have been clinically diagnosed, he does not meet 
the criteria for a well grounded claim and is not entitled to 
service connection for headaches as manifestations of an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 (1998). 

The Board now addresses the issue of service connection for 
headaches as a chronic disability, on a direct basis.  The 
service medical records do not reflect any complaints, 
clinical findings, or diagnosis of headaches.  The initial 
complaints of headaches appear on a November 1994 private 
medical record, which noted that the veteran had been 
involved in a motor vehicle accident.  He was diagnosed with 
history of cephalalgia on VA examination in September 1995, 
and on VA examination in May 1998 there was a diagnosis of 
mixed muscle/tension migraine headache.  In order to 
establish a well grounded claim, the veteran must show that 
his currently diagnosed migraine headache was incurred in 
service.  He testified in 1997 that his symptoms began while 
he served in the Persian Gulf.  His mother and wife indicated 
in 1997 that the veteran constantly complained of headaches 
following his return from the Persian Gulf.  Nevertheless, 
there is no competent medical evidence showing that his 
current migraine headache is attributable to service.  
Therefore, what is lacking in establishing a well grounded 
claim is competent medical evidence showing a relationship 
between service and the current diagnosis of migraine 
headache.  Consequently, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a) as the evidence submitted 
does not cross the threshold of mere allegation.  Thus, the 
instant service connection claim on a direct basis is not 
well grounded as it lacks plausibility and must therefore be 
denied.

H.  Cardiovascular Symptoms to Include High Blood Pressure

In order to establish a well grounded claim under 38 C.F.R. 
§ 3.317, the "disability" cannot be attributable to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests.  Additionally, 38 U.S.C.A. § 1117 
requires a "chronic disability resulting from an undiagnosed 
illness".  The VA General Counsel underscored the 
requirement for a manifestation of one or more signs or 
symptoms of undiagnosed illness in VAOPGCPREC 4-99 (May 3, 
1999).  The veteran's service medical records do not document 
clinical findings of high blood pressure.  More than two 
years following service, the veteran was diagnosed with 
hypertension by a private doctor in November 1993.  
Thereafter, VA examination reports reflect elevated blood 
pressure readings and a diagnosis of hypertension.  In view 
of the veteran's clinical diagnosis of hypertension, he does 
not meet the criteria for a well grounded claim and is not 
entitled to service connection for cardiovascular symptoms, 
to include high blood pressure, resulting from an undiagnosed 
illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
(1998). 

Regarding the issue of whether service connection for a 
cardiovascular disability manifested as high blood pressure, 
on a direct basis, is warranted, the service medical records 
do not reflect any complaints, clinical findings, or 
diagnosis of a cardiovascular disability or hypertension.  
The initial medical evidence of high blood pressure or a 
diagnosis of hypertension was dated in November 1994, more 
than three years following service.  Thereafter, the private 
and VA medical evidence shows a diagnosis of hypertension.  
In order to establish a well grounded claim, the veteran must 
show that his currently diagnosed hypertension was incurred 
in service or manifested within the first postservice year.  
The veteran testified in 1997 that he did not have high blood 
pressure prior to serving in the Persian Gulf.  Nevertheless, 
he has not submitted any competent medical evidence showing 
that his current hypertension is attributable to service or 
manifested within a year of his separation from service.  
Therefore, what is lacking in establishing a well grounded 
claim is evidence showing that the current diagnosis of 
hypertension was related to service or manifested in the 
first postservice year.  Consequently, the veteran has not 
met the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the instant service connection claim on a 
direct basis is not well grounded as it lacks plausibility 
and must therefore be denied.


ORDER

The  claim for entitlement to service connection for PTSD is 
well grounded.

Entitlement to service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for a chronic disability 
manifested as fatigue, on a direct basis, is denied.

Entitlement to service connection for muscle pain as a 
chronic disability resulting from an undiagnosed illness is 
denied.


Entitlement to service connection for a chronic disability 
manifested as muscle pain, on a direct basis, is denied.  

Entitlement to service connection for joint pain as a chronic 
disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for a chronic disability 
manifested as joint pain, on a direct basis, is denied.

Entitlement to service connection for sleep disturbance as a 
chronic disability resulting from an undiagnosed illness is 
denied.

Entitlement to service connection for a chronic disability 
manifested as sleep disturbance, on a direct basis, is 
denied.  

Entitlement to service connection for a respiratory 
disability manifested as shortness of breath, on a direct 
basis, is denied.

Entitlement to service connection for headaches as a chronic 
disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for headaches as a chronic 
disability, on a direct basis, is denied.  

Entitlement to service connection for a cardiovascular 
symptoms, to include high blood pressure, as a chronic 
disability resulting from an undiagnosed illness is denied.  

Entitlement to service connection for a cardiovascular 
disability manifested as high blood pressure, on a direct 
basis, is denied.


REMAND

With regard to the well grounded PTSD claim, the Department 
of Veterans Affairs (VA) has a duty to assist the veteran in 
the development of facts pertaining to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The veteran maintains that he has 
PTSD which was incurred during his military service in the 
Persian Gulf.  In order to establish service connection for 
PTSD there must be medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link 
established by medical evidence between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).  

The record shows that the veteran has been diagnosed with 
PTSD by the VA as reflected in an August 1995 VA examination 
report.  However, on a subsequent VA examination in May 1998, 
the veteran's diagnoses were dysthymic disorder and alcohol 
abuse.  The 1998 examiner commented that the veteran did not 
meet the criteria for PTSD and that at that time he better 
fit the diagnosis of dysthymic depression.  After a review of 
the medical record, it is apparent that the veteran should be 
afforded another VA examination in order to clarify his 
psychiatric diagnosis and to determine the nature of the 
underlying stressors if the veteran is found to have PTSD.  
In that regard, the Board notes the case of Cohen v. Brown, 
10 Vet. App. 128 (1997), wherein the Court attempted to 
refine the criteria for adjudicating PTSD cases.  In Cohen, 
the Court discussed the applicability of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV) criteria for 
supporting a diagnosis of PTSD.  As such, the VA examination 
should be conducted in accordance with DSM-IV.  

Prior to considering whether the veteran's claim for service 
connection for respiratory symptoms, to include shortness of 
breath, as a chronic disability resulting from an undiagnosed 
illness is well grounded, the Board notes that the record is 
ambiguous regarding whether the veteran had service in the 
Persian Gulf.  The veteran maintains that he had service in 
the Persian Gulf from August to November 1990.  Although he 
apparently received hostile fire pay for the period of August 
to November 1990, the veteran's DD Form 214, his discharge 
certificate, does not reflect that he had foreign or sea 
service.  At his hearing, the veteran submitted photos, 
apparently developed in December 1990, of himself and others 
at King Faud International Airport in Saudi Arabia, and a 
letter dated in October 1990 from his mother in an envelope 
that was addressed to him at "Desert Shield Deployed".  In 
October 1995, the RO requested verification of the veteran's 
Persian Gulf service; however, in November 1995, the National 
Personnel Records Center responded that according to its 
records the veteran did not serve in the Gulf War.  The RO 
should attempt to verify the veteran's service in the Persian 
Gulf with the Air Force personnel department. 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for PTSD following 
service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
postservice records of treatment relating 
to the veteran's PTSD which have not 
already been obtained.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should again contact the 
Department of the Air Force in order to 
determine whether the veteran had service 
in the Persian Gulf.  Copies of the 
veteran's pay records showing receipt of 
hostile fire pay should be forwarded with 
the request in order assist them in their 
determination.  All records obtained 
should be associated with the claims 
folder.  

3.  Thereafter, the veteran should be 
afforded VA examinations in psychiatry, 
to ascertain the current nature and 
etiology of any psychiatric disorder and 
the proper diagnosis thereof to 
specifically include consideration of 
PTSD.  The claims folder must be made 
available to the examiner prior to the 
examination so that the pertinent aspects 
of the veteran's military and medical 
history may be reviewed.  Such tests as 
the examiner deems necessary should be 
performed, to include psychological 
testing.  The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth.  If PTSD is 
diagnosed, the examiner must specify for 
the record the stressor(s) which 
support(s) a diagnosis of PTSD.  The 
examination should be conducted in 
accordance with the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the claims, and if they continue to be 
denied the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarrels v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

